t c memo united_states tax_court kevin a holloway petitioner v commissioner of internal revenue respondent docket no filed date kevin a holloway pro_se joline m wang for respondent memorandum findings_of_fact and opinion paris judge by four separate notices of deficiency issued to petitioner on date respondent determined the following federal_income_tax deficiencies and additions to tax additions to tax_year deficiency dollar_figure big_number big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure 1the amounts of any additions to tax under sec_6651 will be determined pursuant to sec_6651 b and c the issues for decision are whether petitioner is liable for the deficiencies in federal_income_tax for through tax years at issue and whether he is liable for additions to tax under sec_6651 and and a findings_of_fact the parties have stipulated some of the facts which are incorporated herein by this reference petitioner resided in kansas when the petition was filed petitioner did not file federal_income_tax returns for the tax years at issue and he did not file a return for the tax_year during through 1all section references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2respondent provided a form_3050 certification of lack of record for petitioner for taxable_year demonstrating that he never received a return from petitioner however petitioner was employed as a truck driver by pacific freight express inc pacific freight and by b b delivery enterprise llc also known as b b transfer respondent used petitioner’s forms w-2 wage and tax statement issued by pacific freight and oasis outsourcing iii inc oasis outsourcing to prepare a sec_6020 substitute for return for each tax_year at issue the substitutes for returns prepared on petitioner’s behalf included the following forms sec_6020 certification which were signed by an authorized irs employee forms 886-a explanation of items and forms income_tax examination changes except for dollar_figure of income_tax withheld by oasis outsourcing for no further income taxes were withheld from petitioner’s wages nor did he make any estimated_tax payments subsequent payments or deposits of any kind with respect to his income_tax liabilities for through 3petitioner’s employment with pacific freight ended in date petitioner started to work for b b transfer in date in petitioner received dollar_figure in wages from pacific freight express inc and dollar_figure in wages from b b delivery enterprise llc for a total of dollar_figure 4the forms w-2 show that petitioner received wages for through in the following amounts dollar_figure dollar_figure dollar_figure and dollar_figure respectively oasis outsourcing was b b transfer’s payroll service provider relying on the substitutes for returns respondent issued four separate notices of deficiency to petitioner for the tax years at issue in the notices of deficiency each dated date respondent determined federal_income_tax deficiencies and additions to tax in the amounts listed above on date petitioner timely filed a petition seeking redetermination opinion petitioner stipulated that he did not file tax returns for the tax years at issue and he does not deny receiving wages for those years rather petitioner believes that he did not have to file income_tax returns because the internal_revenue_service irs failed to respond to his letters challenging the taxability of his income petitioner also argues that the irs lacks authority to prepare substitutes for returns and without a return there is no basis for an income_tax deficiency alternatively petitioner claims that the substitutes for returns are defective and do not constitute returns for purposes of sec_6012 the first issue for decision is whether petitioner is liable for the deficiencies for the tax years at issue the taxpayer generally bears the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect see rule a 290_us_111 if however the taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the commissioner has the burden_of_proof with respect to such issue sec_7491 on the basis of the record the court concludes that petitioner has not met the requirements of sec_7491 and as a result the burden_of_proof remains with him sec_61 provides that gross_income includes all income from whatever source derived and in sec_61 specifically lists compensation_for services compensation is defined to include wages salaries and bonuses sec_1_61-2 income_tax regs because there is no dispute that petitioner received wages from pacific freight in through and from b b transfer in petitioner had gross_income for the tax years at issue individuals who have gross_income that exceeds the threshold_amount specified by sec_6012 must file an income_tax return sec_6012 petitioner’s gross_income exceeded the sec_6012 amount for the tax years at issue and as a result petitioner was required to file a tax_return for each year silence in response to petitioner’s letters questioning the taxability of his income did not as he claims relieve him from his obligation to file tax returns see sec_6012 when a taxpayer does not file a tax_return the irs may create a substitute for return sec_6020 this means contrary to petitioner’s assertion that the irs has authority to prepare a substitute for return for anyone who fails to file a return see 91_tc_926 moreover such a return once made shall be prima facie good and sufficient for all legal purposes sec_6020 to constitute a sec_6020 substitute for return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_124 see also eg 120_tc_163 sec_301_6020-1 proced admin regs the substitutes for returns prepared on petitioner’s behalf included a form which was signed by an authorized irs employee and contained petitioner’s name his social_security_number and sufficient information from which to compute his tax_liability for the tax years at issue thus the substitutes for returns were not defective but valid for purposes of calculating petitioner’s income_tax deficiencies for the tax years at issue the second issue for decision is whether petitioner is liable for additions to tax under sec_6651 and and a under sec_7491 the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount see 116_tc_438 to meet the burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty id the burden_of_proof remains on the taxpayer with respect to issues such as reasonable_cause or substantial_authority id sec_6651 imposes an addition_to_tax on taxpayers who fail to file a timely tax_return for any given tax period when a taxpayer’s failure to timely file is due to reasonable_cause and not willful neglect an addition_to_tax will not be imposed sec_6651 see 469_us_241 respondent introduced evidence that petitioner did not file income_tax returns for through and petitioner stipulated that he did not file these returns respondent has therefore met the burden of production under sec_7491 with respect to the sec_6651 addition_to_tax petitioner’s claim that he was excused from filing returns for the tax years at issue is not credible contrary to petitioner’s understanding of the internal_revenue_code the obligation to file returns is based on receipt of gross_income such as wages see sec_6012 petitioner by his own admission received wages during the tax years at issue and was therefore required to file returns reporting those wages petitioner has therefore not shown reasonable_cause for his failure_to_file and the court sustains the sec_6651 additions to tax sec_6651 imposes an addition_to_tax on taxpayers for their failure to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return cabirac v commissioner t c pincite a substitute for return prepared by the secretary under sec_6020 is treated as a return filed by the taxpayer for purposes of sec_6651 sec_6651 see also eg 127_tc_200 aff’d 521_f3d_1289 10th cir as discussed above respondent introduced evidence that substitutes for returns satisfying the requirements of sec_6020 were made therefore returns showing petitioner’s tax_liabilities for through were filed for purposes of sec_6651 respondent also introduced official transcripts which show that other than the dollar_figure withheld by oasis outsourcing for no deposits or payments were made on petitioner’s accounts in addition petitioner stipulated that he did not make any payments toward his federal_income_tax liabilities for the tax years at issue respondent has therefore satisfied the burden of production under sec_7491 with respect to the sec_6651 addition_to_tax petitioner did not introduce evidence to show that this failure to pay was due to reasonable_cause the court therefore finds that petitioner did not make any payments other than the dollar_figure toward his tax_liability for the tax years at issue and consequently sustains the additions to tax under sec_6651 sec_6654 imposes an addition_to_tax for a taxpayer’s failure to pay estimated income_tax the addition_to_tax is calculated with reference to four installment payments each equal to of the required_annual_payment sec_6654 d a the annual payment is the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax shown on the taxpayer’s return_for_the_preceding_taxable_year sec_6654 for the tax years at issue respondent introduced evidence to prove that petitioner had federal_income_tax liabilities petitioner was required to file federal_income_tax returns petitioner did not file returns and petitioner did not make any estimated_tax payments respondent also introduced evidence that petitioner did not file a return for the tax_year therefore respondent met his burden under sec_7491 to show that for each tax_year at issue petitioner had a required_annual_payment under sec_6654 but did not make any estimated_tax payments petitioner failed to introduce any evidence to show that he did not have required annual payments for the tax years at issue moreover petitioner stipulated that he did not make any estimated_tax payments in his filings with the court petitioner did not allege that any of the statutory exemptions under sec_6654 apply petitioner is therefore liable for the sec_6654 additions to tax the court has considered all arguments the parties have made and to the extent not discussed herein we find that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
